Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered January 25, 1995, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 4 to 8 years, unanimously affirmed.
Since defendant made no motion to dismiss the indictment on statutory or constitutional speedy trial grounds, appellate review of those issues is foreclosed (People v Jordan, 62 NY2d 825, 826; People v James, 188 AD2d 296). Furthermore, review of the statutory speedy trial claim is foreclosed by defendant’s plea (People v O’Brien, 56 NY2d 1009), as well as by his valid waiver of the right to appeal (People v Callahan, 80 NY2d 273), and review of the constitutional issue is precluded by the lack of an adequate record.
In light of the total absence of factual support for defendant’s claim of innocence, and since the record demonstrates that defendant’s plea was voluntary and knowing, the court did not err in denying defendant’s motion to withdraw his guilty plea without further inquiry (People v Frederick, 45 NY2d 520). Concur—Sullivan, J. P., Ellerin, Tom, Mazzarelli and Andrias, JJ.